Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 13-18, drawn to a method for constructing a residential house, classified in E04B1/02.
II. Claims 1-12, drawn to a residential house, classified in E03B1/044.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process. The method is limited to the claimed method step of receiving a pre-fabricated installation panel with a pre-installed lifeline system “to a site of the construction”. However, the apparatus of Group II can be performed by a different method step or process such as using the claimed pre-fabricated installation panel on a recreational vehicle as a portable house or a portable trailer house or retrofitting or upgrading an existing house by attaching the .
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a)    the inventions have acquired a separate status in the art in view of their different classification;

(b)    the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

(c)    the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);

(d)    the prior art applicable to one invention would not likely be applicable to another invention.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner 
During a telephone conversation with Chien Wei Chou on 06/25/2021 a provisional election was made with traverse to prosecute the invention of apparatus group II, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kaminski DE 10 2008 039 040. Kaminski discloses: A residential house (1), comprising:
a pre-fabricated installation panel serving as an outer wall of the residential house (3 as stated in the USE paragraph, 3 is a prefabricated panel installed on the outer wall of a house 1 as claimed); and
a lifeline system (11, 12) pre-installed on an outer surface of the pre-fabricated installation panel, the lifeline system having a grey water system (as is the rain water discussed in the novelty paragraph which directed from the gutters into tanks 11 and 12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kaminski DE 10 2008 039 040 in view of Casey 10,132,083. Kaminski discloses: A residential house (1) including a pre-fabricated installation panel serving as an outer wall of the residential house (3 as stated in the USE paragraph, 3 is a prefabricated panel installed on the outer wall of a house 1 as claimed) including an inline pump 15 substantially as claimed but does not disclose a filter or filling a toilet tank. However, Casey teaches another residential house (10) including a lifeline system (110) installed on an outer exterior surface of the residential house (10), the lifeline system having an attached grey water system tank (250) also with in line pumps (220 and 210) having filters (270, 280), or as are the carbon filters taught on column 5, lines 9-11, wherein the grey water tank (250) may be used to fill a toilet tank as taught on column 5, lines 3-5, for the purpose of filtering undesirable debris from the grey water and utilizing the grey water to reduce household water usage. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the house of Kaminski with a filter and the function of filling a toilet tank as, for example, taught by Casey in order to filter undesirable debris from the grey water and utilize the grey water to reduce household water usage.
Regarding claim 3, Casey does not teach the filters to be fine filters and is silent as to any specific type of filter wherein a course filter is the most common or typical filter unless a fine or other type of filter is specifically disclosed.
Regarding claim 4, Casey teaches the use of in line pumps (220 and 210). 

Regarding claim 7, Casey teaches an auto sense switch or valve in figure 10 which diverts waste water to a sewer lines as claimed and as taught on column 9, lines 8-9.
Regarding claim 11, Casey teaches a rack system or brackets 120, 140 with a fin nail and overflow piping for securing the grey water system and tank to the panel.
Regarding claim 12, Casey teaches the house to include a second upper floor as seen in figure 1 with the tank 250 situated below the upper floor as claimed. 
Claims 1-4, 7, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Casey 10,132,083 in view of Weber 2012/0110925. Casey discloses: A residential house (10), comprising:
an outer wall of the residential house (as seen in figure 1); and
a lifeline system (110) installed on an outer surface of the outer wall of the residential house, the lifeline system having a grey water system (250);
substantially as claimed but does not disclose the outer wall to be a pre-fabricated installation panel. However, Weber teaches another multi story residential house (100) including a lifeline system (306) having the entire house including the outer wall be a pre-fabricated installation as taught on paragraphs 6, 15 and 16 for the purpose of easily shipping and quickly assembling a complete house in a remote location. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to make the house and outer wall of Casey a pre-fabricated installation with a pre-fabricated installation panel as, for example, taught by Weber in order to easily ship and quickly assemble a complete house in a remote location. 
Regarding claims 2 and 4, Casey discloses the lifeline system having an attached grey water system tank (250) also with in line pumps (220 and 210) having filters (270, 280), or as are the carbon filters taught on column 5, lines 9-11, wherein the grey water tank (250) may be used to fill a toilet tank as taught on column 5, lines 3-5,

Regarding claim 7, Casey discloses an auto sense switch or valve in figure 10 which diverts waste water to a sewer lines as claimed and as taught on column 9, lines 8-9.
Regarding claim 11, Casey discloses a rack system or brackets 120, 140 with a fin nail and overflow piping for securing the grey water system and tank to the panel.
Regarding claim 12, Casey discloses the house to include a second upper floor as seen in figure 1 with the tank 250 situated below the upper floor as claimed. 
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Casey 10,132,083 in view of Weber 2012/0110925 as applied to claim 1 above and further in view of Quigley et al. 2016/0115675. Casey discloses: A residential house (10), including an outer wall of the residential house (as seen in figure 1); and a lifeline system (110) installed on an outer surface of the outer wall of the residential house, the lifeline system having a grey water system tank (250) with the plumbing and grey water system connecting to a sewer line as disclosed on column 8, line 18, column 9, line 9, and column 11, line 9;
substantially as claimed but does not disclose an automatic valve connected between a bottom of the grey water tank and the sewer line for periodically emptying the grey water tank; or the grey water system has an overflow pipeline connecting the grey water tank and a sewer line. However, Quigley teaches another building (at 34 or 134) including a lifeline system (24 or 162) with grey water tank (20 or 120) having an automatic valve (154) connected between a bottom of the grey water tank and the sewer line (132) for periodically emptying the grey water tank; or the grey water system has an overflow pipeline (130) connecting the grey water tank and a sewer line (132) as shown in figure 2 and taught on paragraphs 21 and 27 for the purpose of preventing the overfilling of the tank and removing .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Casey 10,132,083 in view of Weber 2012/0110925 as applied to claim 1 above and further in view of Robb et al. 2016/0177545. Casey discloses: A residential house (10), including an outer wall of the residential house (as seen in figure 1); and a lifeline system (110) installed on an outer surface of the outer wall of the residential house, the lifeline system having a grey water system tank (250) with the plumbing and grey water system connecting to a sewer line as disclosed on column 8, line 18, column 9, line 9, and column 11, line 9;
substantially as claimed but does not disclose a vent pipe connected to the sewer line. However, Robb teaches another a lifeline system with grey water tank (10) also for a residential building as taught in paragraph 1 having a vent pipe (30) connected to the sewer line (28) for the purpose of venting the sewer line. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the house of Casey with a vent pipe connected to the sewer line as, for example, taught by Robb in order to vent the sewer line.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Devine teaches a pre-fabricated residential house with a grey water system 245. Pugh teaches another residential grey water system. Fennell and Lankton teach other pre-fabricated residential houses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754